Citation Nr: 1447546	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-11 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for right knee lateral meniscal tear status post repair, currently rated as 10 percent disabling.

2.  Entitlement to a compensable rating for migraine headaches.


REPRESENTATION

Veteran represented by:	Alpha Disability


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from December 1988 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board notes that the Veteran submitted a notice of disagreement (NOD) with regard to the issues of entitlement to an increased rating for a thoracolumbar disability and entitlement to service connection for a neck disability and a traumatic brain injury (TBI), which were denied in the July 2011 rating decision.  However, when he submitted his substantive appeal he limited the appeal to those issues listed on the cover page of this decision.  As such, the Board only has jurisdiction of those issues listed on the cover page of this decision.  

The issue of entitlement to a compensable rating for migraine headaches being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's right knee disability causes more than slight instability.

2.  Even considering impairment caused by factors such as pain, weakness, stiffness, fatigability, and lack of endurance, the Veteran has consistently demonstrated range of motion in his right knee from 0 degrees to more than 60 degrees.

3.  The Veteran has not been shown to experience locking or effusion in his right knee; and his semilunar cartilage has not been removed.

4.  Ankylosis has not been shown in the Veteran's right knee.

5.  Objective evidence of right knee pain has not been shown to justify a separate compensable rating.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right knee lateral meniscal tear status post repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records are of record.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and provided the relevant physical findings necessary to rate the Veteran's right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Additionally, there has been no allegation that the Veteran's right knee disability has worsened since his most recent VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (explaining that the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Veteran filed a claim in December 2010 seeking an increased rating for his right knee disability.  He contends that his right knee disability warrants a rating in excess of 10 percent, but has not offered a basis for granting a higher rating.

At an April 2011 VA examination, the Veteran reported that he injured his knee twice during service and underwent two surgical procedures on his knee.  He indicated that he had a baseline low level of discomfort rated at 1/10.  He reported a periodic sensation that something goes out of place.  He endorsed infrequent swelling of the knee, frequent stiffness, and giving way of the knee three to five times per month typically while walking up stairs.  He indicated that his standing and walking was limited to about thirty to forty-five minutes.  The Veteran indicated that he wore a knee brace as needed and used heat and Motrin as needed.  There were no recent hospitalizations.  The Veteran indicated that he switched working from stocking shelves, which required lifting, to being a cashier because he could not handle the physical demands of being a stocker.  He reported missing five to ten days of work per year due to all of his service-connected disabilities.  Physical examination revealed no ankylosis or deformity and no redness, swelling, or warmth of the knee.  There was mild tenderness to palpation of the lateral joint line and no objective evidence of painful motion.  Range of motion of the right knee revealed 0 degrees of extension to 125 degrees of flexion without pain.  There was no additional limitation of range of motion as a result of pain, weakness, fatigue, lack of endurance, or incoordination after activity.  There was no laxity to anterior/posterior drawer or medial/lateral stress.  X-rays of the right knee were normal.  The examiner assessed right knee status post meniscal tear and surgical repair with mild functional impairment.  

VA outpatient treatment reports dated from September 2000 to March 2011 do not reflect any complaints, findings, or treatment for a right knee disability.  

The Veteran's right knee disability is currently rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  This Diagnostic Code evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

At the April 2011 VA examination, the Veteran complained that he experienced a  periodic sensation that something goes out of place and he reported giving way of the knee three to five times per month typically while walking up stairs.  There is also some indication in the claims file that the Veteran uses a brace of some type on his right knee, although it was not specified as to whether the brace was used for stability.  As such, these subjective complaints support the 10 percent rating that is assigned for slight instability.  However, on physical examination, the objective clinical testing failed to show any objective evidence of instability or subluxation.  Specifically, there was no laxity to anterior/posterior drawer or medial/lateral stress.   McMurray's test was also negative.  VA treatment records were reviewed but do not show additional complaints of right knee instability.  As such, given the objective clinical findings of a stable right knee, the Board finding that the Veteran does not have moderate subluxation or lateral instability in his right knee.  Consequently, the Veteran's right knee disability does not warrant an increased rating under Diagnostic Code 5257.  

In addition to a rating based on instability, the VA General Counsel has held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  See VAOPGCPREC 23-97.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.  As such, the Board must consider whether a separate rating is warranted based on limitation of motion.  

The Board notes that normal knee joint motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).

Diagnostic Code 5260 pertains to limitation of flexion.  Flexion limited to 60 degrees warrants a 0 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  In this case, there is evidence of some limitation of motion.  However, flexion was limited to no less than 125 degrees, which does not warrant a compensable rating under Diagnostic Code 5260.  VA treatment records were reviewed but do not show additional range of motion testing.  Consequently, an increased rating is not warranted under Diagnostic Code 5260 for the right knee disability.  

Diagnostic Code 5261 pertains to limitation of extension.  Limitation of extension of the leg to 5 degrees warrants a noncompensable rating; a 10 percent rating requires that extension be limited to 10 degrees; a 20 percent rating requires that extension be limited to 15 degrees; a 30 percent rating requires that extension is limited to 20 degrees; a 40 percent rating requires that extension be limited to 30 degrees; and a 50 percent rating requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  The Board finds that the evidence of record shows that the Veteran had full extension of the right knee during the examination of record.  VA treatment records were reviewed but do not show additional range of motion testing.  Consequently, the Board finds that an increased rating is not warranted under Diagnostic Code 5261 because extension to no less 0 degrees was shown during the examination of record.

In deciding that a compensable rating is not warranted based on limitation of motion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Here, repetitive motion of the right knee did not cause any additional loss of motion.  Moreover, the examiner specifically found no additional functional limitation based on pain, weakness, stiffness, fatigability, and lack of endurance. 

The Board acknowledges that while a compensable rating is not warranted based on limitation of motion, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint, even in non-arthritis contexts.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  In a March 2011 statement, the Veteran asserted that his pain was frequently painful.  However, at his examination, the examiner found no objective evidence of painful motion, and the range of motion, while limited, was not limited by pain.  The Board acknowledges the Veteran's competency to report symptoms such as pain which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a plain reading of 38 C.F.R. § 4.59 shows that the examination should reveal some objective evidence of pain, as the examiner is directed to carefully note wincing and/or facial expression on pressure or manipulation.  In this case, the examiner found no objective evidence of pain, and therefore the Board concludes that a separate compensable rating is not warranted based solely on right knee pain.
 
The Board will now discuss whether a higher rating is warranted under any Diagnostic Codes relating to rating knee disabilities from Diagnostic Code 5256 through 5263.  38 C.F.R. § 4.71a (2014).

Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable because the Veteran's right knee disability is not manifested by any of the disabilities or symptoms associated with those diagnostic codes.  There has been no allegation to the contrary.

When semilunar cartilage (i.e. the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259. 

Here, the Veteran was noted to have torn his meniscus in service.  However, there is no indication that the meniscus was completely excised.  Rather, the meniscus was noted to have been repaired.  As such, Diagnostic Code 5259 is not applicable.  With regard to Diagnostic Code 5258, the evidence does suggest that the Veteran has had a dislocated (i.e. torn) semilunar cartilage and it was for that reason that he underwent surgery in service.  However, the service treatment records suggest that the Veteran's knee strength improved following the surgery, and the Veteran indeed served for several additional years after the surgery.  Moreover, the VA examination failed to describe frequent locking or effusion in the right knee joint, and the Veteran has not alleged to the contrary.  VA treatment records are similarly silent for any reports of locking or effusion.  As such, without findings of effusion or locking, the Board finds that a separate rating is not warranted under Diagnostic Code 5258.

As described, the evidence of record fails to support the assignment of a schedular rating in excess of 10 percent for the Veteran's right knee disability and his claim is therefore denied.

B.  Extraschedular Considerations

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b). 

The Court of Appeals for Veteran Claims clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Veteran's reported right knee symptomatology primarily included pain and instability, both of which are contemplated by the rating criteria.  The symptoms associated with the Veteran's right knee disability are not shown to cause any impairment that is not already contemplated by the rating criteria.
  
Thus, the Board finds that the rating assigned reasonably describes the Veteran's disability at issue.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable on account of his service connected right knee disability.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected right knee disability. 


ORDER

A rating in excess of 10 percent for a right knee disability is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim for an increased rating for migraine headaches is reached.  

VA outpatient treatment repots dated in December 2010 reflect a report of headaches once a month lasting up to three days with phonophobia.  

At an April 2011 VA examination, the Veteran reported that he got headaches at the back of his head lasting three days at a time occurring three times per month.  He reported altered vision and light sensitivity when the headaches occurred with a severity of 9/10.  He indicated that he used Motrin to treat his headaches and had to lie down to try to sleep off the headaches but he went to work if needed.  The examiner assessed the Veteran with migraine headaches occurring three times per month without complete incapacitation.   

In a September 2011 statement expressing disagreement with the rating assigned for the Veteran's migraine headaches, the Veteran's representative indicated that the Veteran's headaches caused complete incapacitation and rendered the Veteran unable to attend to his activities of daily living.  

The Veteran was last afforded a VA examination in April 2011, more than three years ago.  As he has indicated that his headaches are more severe than that reported by the VA examiner, the Board has determined that another VA examination should be scheduled in order to determine the current nature and severity of the Veteran's service-connected migraine headaches.   

VA treatment reports dated through March 2011 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from July 2011 to the present.
 
2.  Schedule the Veteran for a VA neurological examination to assess the nature and severity of his service-connected migraine headaches.  

The examiner should provide an opinion as to whether any of the migraine headaches the Veteran experiences are prostrating in nature, and, if so, the examiner should describe the frequency with which the Veteran experiences such headaches in terms of the average number of prostrating headaches experienced each month.  The average length of a prostrating headache should also be identified.  A complete rationale for all opinions expressed should be provided.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MATTHEW BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


